--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ADDENDUM TO EMPLOYMENT AGREEMENT
 
THIS ADDENDUM TO EMPLOYMENT AGREEMENT (this “Addendum”) is entered into
effective as of January 1, 2016, by and between Stewart Information Services
Corporation, a Delaware corporation (the “Company”), and Glenn H. Clements (the
“Executive”).
 
WITNESSETH:
 
WHEREAS, the Executive is currently employed by the Company pursuant to the
Employment Agreement by and between the Executive and the Company dated as of
January 1, 2012, as amended (the “Agreement”); and
 
WHEREAS, the Executive and the Company desire to amend the Agreement as provided
herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive and the
Company, intending to be legally bound, hereby agree as follows:
 
1. Section 1.1 Amendment.  The Agreement is hereby amended by deleting Section
1.1 of the Agreement in its entirety and replacing it with the following:
 
1.1           Term of Employment by the Company.  The Company hereby agrees to
employ the Executive for a term commencing on the Effective Date and expiring on
December 31, 2016 (the “Scheduled Termination Date”), unless earlier terminated
as provided in Section 4 or extended by mutual written agreement of the Company
and the Executive (the “Term”).
 
2. Section 1.2 Amendment.  The Agreement is hereby amended by deleting Section
1.2 of the Agreement in its entirety and replacing it with the following:
 
1.2           Duties.  During the Term, the Executive shall serve as Executive
Vice President, with such duties and responsibilities as are commensurate with
such position and such other functions consistent with the foregoing as the
Chief Executive Officer of the Company (the “CEO”) may assign, in his
discretion, from time to time. The Executive shall report to the CEO and also
serve in those offices and directorships of affiliates of the Company to which
the Executive may from time to time be appointed or elected. During the Term,
the Executive shall devote all reasonable efforts and all of the Executive’s
business time and services to the Company, subject to the direction of the CEO.
Notwithstanding the foregoing or any other provision of the Agreement, with the
prior consent of the CEO, the Executive shall be permitted to serve as a paid
member of the board of directors of entities unaffiliated with the Company.
 
3. Section 2.2.1 Amendment.  The Agreement is hereby amended by deleting Section
2.2.1 of the Agreement in its entirety and replacing it with the following:
 
 
Page 1
 

--------------------------------------------------------------------------------

 
 
2.2.1           Short Term Incentives. The Executive shall be eligible to
receive an annual short term incentive cash payment, the incentive plan to be
determined by the Chief Executive Officer and Executive. The payment made
pursuant to this Section 2.2.1 shall be paid to the Executive in the succeeding
calendar year for which it is earned and shall be paid by March 31 of such year.
The Executive need not be actually employed on the date that any short term
incentive plan payment is made in order to be eligible and entitled to any such
short term incentive plan payment.
 
4. Section 4.1 Amendment.  The Agreement is hereby amended by deleting clause
(vii) of Section 4.1 of the Agreement in its entirety and replacing it with the
following:
 
 (vii)  the Scheduled Termination Date.
 
5. Section 4.4 Amendment.  The Agreement is hereby amended by deleting clause
(B) of Section 4.4 of the Agreement in its entirety and replacing it with the
following:
 
(B) An amount equal to twelve (12) months of Annual Salary (in the amount in
effect on January 1, 2016), payable in semi-monthly installments, beginning on
the sixtieth day after the Date of Termination. This severance payment shall be
made in accordance with the Company’s payroll practices, with a lump sum payment
due to Executive of any unpaid severance amount within thirty days after the end
of the Restricted Period.
 
6. Section 4.5.1 Amendment.  The Agreement is hereby amended by deleting clause
(B) of Section 4.5.1 of the Agreement in its entirety and replacing it with the
following:
 
 
 (B) An amount equal to twelve (12) months of Executive’s Annual Salary (in the
amount in effect on January 1, 2016), payable in semi-monthly installments,
beginning on the sixtieth day after the Date of Termination.  Severance payment
shall be made in accordance with the company payroll practices with a lump sum
payment due to Executive of any remaining severance amounts containing the
complete remainder of all severance due to Executive within thirty days after
the end of the Restricted Period.
 
7. Exhibit A Amendment.  The Agreement is hereby amended by deleting Exhibit A
to the Agreement in its entirety.
 
8. Term of Addendum.  The Company and the Executive agree that the term of this
Addendum shall commence on January 1, 2016.
 
9. LTI Plan.  Executive shall continue to be eligible to receive LTI (as defined
in the Agreement) previously awarded under the terms of Exhibit B to the
Agreement; provided, however, Executive shall not be eligible to receive any
additional LTI (as defined in the Agreement).
 
 
Page 2
 

--------------------------------------------------------------------------------

 
 
10. Full Force and Effect.  Except as amended hereby, the Agreement shall remain
in full force and effect.  All provisions of the Agreement, as amended hereby,
shall apply to this Addendum as if they were set forth in full herein.
 
11. Entire Agreement. This Addendum contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.
 
12. Waivers and Amendments. This Addendum may be amended, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any waiver on the part of any party of any such right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.
 
13. Governing Law. This Addendum shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to the
choice of law provisions thereof).
 
14. Assignment. This Addendum, and any rights and obligations hereunder, may not
be assigned by Executive and may be assigned by the Company only to a successor
by merger or purchasers of substantially all of the assets of the Company or its
affiliates.
 
15. Counterparts. This Addendum may be executed in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
16. Headings. The headings in this Addendum are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Addendum.
 
17. No Presumption Against Interest.  This Addendum has been negotiated,
drafted, edited and reviewed by the respective parties, and therefore, no
provision arising directly or indirectly here from shall be construed against
any party as being drafted by said party.
 
18. Binding Agreement.  This Addendum shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns and the
Executive and the Executive’s heirs and legal representatives.
 
[SIGNATURES ON FOLLOWING PAGE]
 

Page 3
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Executive and the Company have executed this Addendum as
of the date first above written.
 
EXECUTIVE:






Name:  Glenn H. Clements






COMPANY:


STEWART INFORMATION SERVICES CORPORATION




By:_______________________________________
Name:  Matthew W. Morris
Title:  Chief Executive Officer





 Page 4
 
 

--------------------------------------------------------------------------------

 


